DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary Amendment was filed on 06/28/2021 cancelling claims 1-20 and adding claims 21-36.  Claims 21-36 are currently pending in the instant Application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species; the Species of Figure 1 and the Species of Figures 2-31. The species are independent or distinct because the Species of Figure 1 has upper and lower openings having closed shapes and a single connector while the species of Figures 2-31 has a pair of inlet conduits not comprised by the Species of figure 1 and a body lacking upper and lower openings. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (the Species of Figure 1 being classified in A61M16/0605 and the species of Figures 2-31 being classified in A61M16/0666).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with IAN SCHUTTER on 10/20/2021 a provisional election was made without traverse to prosecute the invention of Figure 1, claims 21-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claimed cushion retainer, cushion retainer part, and retainer part provided to the main body of claim 1, and the upper opening and lower opening of claim 23.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed cushion retainer, cushion retainer part, and retainer part provided to the main body of claim 1, and the upper opening and lower opening of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 and 28-30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al., US 2004/0045550 in view of  Gradon et al., US 2002/0014241 and Ho et al., US 6,805,117.
Regarding claim 1, Lang discloses a respiratory mask assembly (the breathing mask  arrangement of Figure 1 as per Paragraph 46) for providing respiratory therapy to a patient (providing CPAP as per Paragraph 1), the respiratory mask assembly comprising a main body (support 10 and frame 3 as per Paragraphs 46 and 51) a cushion component (sealing lip 1 in Figure 1) including a sealing portion (the patient-contacting surface of 1), wherein the sealing portion is constructed and arranged to form a seal with a patient's nose (receiving a nose and sealing as per Paragraph 46), a cushion retainer (the assembly of 2 and 8 as per Paragraphs 46 and 50) configured to releasably couple the cushion component to the main body (as per Paragraphs 47 and 50, 2 coupling to 3 via 5 and 7), wherein the cushion retainer includes a cushion retainer part (8 in Figure 1) structured and arranged to engage retainer part (25 as per Paragraph 66) provided to the main body (as shown in Figure 3)  to releasably couple the cushion retainer to the main body (releasably fixing as per Paragraph 50), wherein the cushion component and the cushion retainer form at least a portion of a breathing chamber (the interior of the assembly of 2 and 1 as per Paragraph 46 wherein the nose is received in use) pressurizable to a therapeutic pressure (as per Paragraph 2), wherein the cushion retainer includes an opening (the upper opening of 2 disposed to receive 28 as per Paragraph 58) structured to receive a flow of air at the therapeutic pressure (being in communication between 8 and the patient in use) for breathing by the patient (as per Paragraph 46), and wherein the cushion retainer is configured to releasably couple the cushion component to the main body (releasably fixing as per Paragraph 58, particularly by way of 5 and 7) while allowing the flow of air to the cushion component (as per Paragraph 2) a gas washout vent (6 as per Paragraph 48) the gas washout vent configured to washout gas from the breathing chamber to ambient atmosphere (configured to discharge as per Paragraph 48, and communicating to ambient as depicted in Figure 1), headgear (lower and upper web band arrangements as per Paragraphs 52 and 53) to maintain the respiratory mask assembly in position on a patient's head (fixing in place as per Paragraph 53), the headgear including an upper side strap (the upper web band arrangement) and lower side strap (the lower web band arrangement); and a pair of lower headgear connectors (4 as per Paragraph 47), each of the pair of lower headgear connectors configured to connect a respective end of the lower side straps to the main body (sagittal left and right units of 4 as depicted thus configured to connect to sagittal left and right ends of the lower web band arrangement). Lang does not disclose said assembly wherein the cushion retainer is relatively harder than the cushion component. Lang does not disclose said gas washout vent configured to releasably couple with the main body, and the headgear including upper side straps and lower side straps, it being rather unclear in Lang whether the upper and lower webs of Lang comprise a single strap each or multiple straps.
Gradon teaches a cushion retainer (Figure 2, hollow body 2 as per Paragraph 31) of a nasal CPAP mask (as per the Abstract of Gradon) that is relatively harder (being relatively inflexible polycarbonate as recited in Paragraph 31) than the cushion component (that of Lang which is elastomeric as per Paragraph 46 of Lang) and a gas washout vent (diffuser 306 in Figure 8 as per Paragraph 43) configured to releasably couple with the main body (as per Paragraph 9).
Gradon and Lang are analogous in that both are from the field of nasal CPAP masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the polycarbonate of Gradon as the material of the cushion retainer (2 thereof in Lang) in Lang, thus resulting in Lang wherein the cushion retainer is relatively harder than the cushion component.  It would have been obvious to do so for the purpose of doing so with a known, suitable material in the art of CPAP masks.  Further it would have been obvious to modify the vent of Lang to comprise the diffuser of Gradon, thus resulting in Lang comprising a gas washout vent (306 of Gradon) configured to releasably couple with the main body.  It would have been obvious to do so for the purpose as taught by Gradon in Paragraph 44 of providing a diffuser thus reducing noise level and direction of gasses toward a sleeping partner.
Ho teaches upper and lower web bands (Figure 1, 32 and 42 as per Column 3, lines 45-55 and Column 4, lines 3-10) of a headgear (10) of a CPAP mask (as per Column 1, lines 19-29 of Ho) whereby the headgear comprises upper side straps (32) and lower side straps (42).
Ho and Lang are analogous in that both are from the field of nasal CPAP masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headgear of Lang to comprise upper side straps and lower side straps as taught by Ho.  It would have been obvious to do so for the purpose of achieving adjustability (as per Column 3, lines 55-65 of Ho).
Regarding claim 22, said assembly of Lang further comprises a pair of upper lateral members (right and left loop portions 12 of Lang as per Paragraph 53, shown in Figure 1) provided to the main body (provided to 10 thereof), each of the pair of upper lateral members including a respective one of a pair of upper headgear connectors (loops 15 as per Paragraph 15), the upper side straps adapted to connect to a respective of the pair of upper headgear connectors (as disclosed of the upper web band of Lang in Paragraph 53 and retained in the modified Lang having the straps of Ho).
Regarding claim 23, the main body of Lang includes a lower opening (the lower opening of 3 wherein 5 is received as per Paragraph 47) having a closed shape (as shown in Figure 3, a general pear or rounded triangle shape) and an upper opening (that of 7 receiving 8 as per Paragraph 60) having a closed shape (a general circular shape as shown in Figure 6 of Lang) that is spaced apart and superior to the lower opening (as shown in Figure 3).
Regarding claim 24, the lower opening is configured (being shaped to receive 2 transfixed there-through as depicted in Figure 2 of Lang) to communicate with the gas washout vent (communicating from the patient to 6) when the gas washout vent is releasably coupled with the main body (as shown in Figure 1 and as required for venting respiratory gas from 6 as per Paragraph 48 of Lang).
Regarding claim 25, the upper opening is configured (sides and shaped to be transfixed by 8 as shown in Figure 4 of Lang) to receive the cushion retainer when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 26, the cushion retainer includes an inside surface (inherently, the inside surface of 8 and 2 whereby gas is conveyed to the patient as per Paragraph 68) exposed to said therapeutic pressure in use (8 and 2 being fluidically in series between 9 and 1 as per Paragraph 68).
Regarding claim 28, the cushion retainer comprises polycarbonate
Regarding claim 29, the cushion retainer part forms a space (inherent concavities about the projections provided at 28 of 8, as per Paragraph 58 of Lang) to receive the retainer part of the main body (coupling to bayonet structures 25 of 7 as per Paragraph 58) when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 30, Lang discloses a CPAP system (the arrangement of Figure 1 as per Paragraph 46 including the hose of Paragraph 50, for CPAP as per Paragraph 2) for providing respiratory therapy to a patient (CPAP as per Paragraph 2 of Lang), the CPAP system comprising: the respiratory mask assembly according to claim 21 (as detailed above); and a conduit (the hose attached at 9 as per Paragraph 50) to pass the flow of air at the therapeutic pressure from a source to the respiratory mask assembly (as per Paragraph 67).  Lang does not disclose a blower to supply a flow of air at a therapeutic pressure as the source of therapeutic pressure therein.
Gradon teaches a blower (Figure 1, 15, as per Paragraph 27) to supply a flow of air at a therapeutic pressure (as per the Abstract of Gradon) of a nasal CPAP mask (as per the Abstract of Gradon) as a gas supply means therein.
Gradon and Lang are analogous in that both are from the field of nasal CPAP systems.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the blower of Gradon as the source or pressurized gas in Lang.  It would have been obvious to do so for the purpose of achieving a flow or pressurized breathing gas as called for by Lang using an art-recognized gas supply means. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang, Gradon and Ho as applied to claim 21 above, and further in view of Johnston et al., US 1,081,745. Lang discloses a respiratory gas conduit (that recited to connect to 9 in Paragraph 50 of Lang) to deliver the  elbow structured to connect to said conduit.
Johnston teaches an elbow (Figure 1, angular pipe 35 as per Page 4, lines 9-21) for gas delivery to a nasal mask (as per Page 1, lines 11-20), structured (sized and shaped  to be received in 36 as depicted) to connect to a respiratory gas conduit (tube 36 of Johnston, analogous to the hose of Paragraph 50  of Lang by way of being a hose for supplying gas disposed above the head of a patient in use) to deliver flow of air at the therapeutic pressure to a  breathing chamber (20 Johnston as per Page 3, lines 35-44) 
Johnston and Lang are analogous in that both are from the field of nasal masks for gas delivery.  Therefore it would have been obvious to modify Lang to comprise the elbow of Johnston, coupled between 9 and the hose of Lang.  It would have been obvious to do so for the purpose of directing the hose over and to the rear of the head in use as depicted in Figure 1 of Johnston. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/               Examiner, Art Unit 3785         

/SAMCHUAN C YAO/               Supervisory Patent Examiner, Art Unit 3785